*263Opinion by
Johnson, J.
Upon rehearing it was stipulated that the merchandise consists of Provolone cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 42146. In accordance therewith it was held that an allowance of 2)4 percent should have been made from 34,720 pounds, the net weight of the cheese, in computing the duty thereon, in order to compensate for the weight of the inedible coverings on the outside of the cheese. The protest was sustained to this extent.